NO. 07-12-0173-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                               SEPTEMBER 18, 2012
                         ______________________________

                        RUDOLPH CLEMENTS MUNOZ, JR.,

                                                                   Appellant

                                          V.

                               THE STATE OF TEXAS,

                                                                   Appellees
                         ______________________________

            FROM THE 213th DISTRICT COURT OF TARRANT COUNTY;

                NO. 1250855R; HON. SHIELA WALKER, PRESIDING
                      _______________________________

                          ON ABATEMENT AND REMAND
                        _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant Rudolph Clements Munoz, Jr. appeals from his conviction for the

offense of aggravated assault. On August 6, 2012, the clerk’s record was filed. The

reporter’s record was due on August 10, 2012. On August 27, 2012, this court notified

the reporter by letter that the record was late and directed the reporter to respond, by


                                           1
September 6, 2012, and explain why it had not been filed. To date, no response, status

report, or reporter’s record has been filed.

       Accordingly, we abate this appeal and remand the causes to the 213th District

Court of Tarrant County (trial court) for further proceedings. Upon remand, the trial

court shall determine, via hearing or other reasonable means:

              when the reporter’s record will be transcribed into written
              form and filed in accordance with the rules of appellate
              procedure and in a manner that does not further delay the
              prosecution of this appeal or have the practical effect of
              depriving the appellant of his right to appeal.


       The trial court shall cause the hearing to be transcribed.       So too shall it 1)

execute findings of fact and conclusions of law addressing the foregoing issue.

Additionally, the district court shall then cause those findings of fact and conclusions of

law to be filed with the clerk of this court on or before October 5, 2012. Should further

time be needed by the trial court to perform these tasks, then same must be requested

before October 5, 2012.

       It is so ordered.

                                                   Per Curiam



Do not publish.




                                               2